Affirmed and Memorandum Opinion filed July 5, 2007







Affirmed
and Memorandum Opinion filed July 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00350-CR
____________
 
ADAM TROY MICKENS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 9
Harris County, Texas
Trial Court Cause No.
1336083
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of terroristic threat, and
sentenced on April 17, 2006, to 150 days in the Harris County Jail.
On April
5, 2007, this court ordered a hearing to determine why appellant's counsel had
not filed a brief in this appeal.  On June 19, 2007, the trial court conducted
the hearing.  The record of the hearing was filed in this court on June 28,
2007.




The
trial court found appellant is not indigent and has abandoned his appeal
without making the necessary arrangements for filing a brief.
On the
basis of those findings, this court has considered the appeal without briefs.  
See Tex. R. App. P. 38.8(b).
We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 5, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.
Do Not Publish C Tex.
R. App. P. 47.2(b).